      Case 3:18-cv-07343-EMC Document 4 Filed 12/05/18 Page 1 of 4



1    STEPHEN G. LARSON (SBN 145225)
     slarson@larsonobrienlaw.com
2    RC HARLAN (SBN 234279)
     rcharlan@larsonobrienlaw.com
3    LARSON O'BRIEN LLP
     555 South Flower Street, Suite 4400
4    Los Angeles, CA 90071
     Telephone: 213.436.4888
5    Facsimile: 213.623.2000
6    Attorneys for Petitioners
     MARCIANO ABADILLA, et al
7
8
9
                        UNITED STATES DISTRICT COURT
10
                     NORTHERN DISTRICT OF CALIFORNIA
11
                                  WESTERN DIVISION
12
13   MARCIANO ABADILLA, et al.,             Case No. 3:18-cv-07343-KAW
14                 Petitioners,
15                                          NOTICE OF RELATED CASE
          v.                                PURSUANT TO CIVIL L.R. 3-12 TO
16                                          BE FILED IN CASE NO. CV 3:18-CV-
     UBER TECHNOLOGIES, INC.,               07343-KAW; ADMINISTRATIVE
17                                          MOTION TO CONSIDER WHETHER
                   Respondents.             CASE SHOULD BE RELATED,
18                                          PURSUANT TO CIVIL L.R. 7-11

19
20
21
22
23
24
25
26
27
28
                                   NOTICE OF RELATED CASE AND ADMINISTRATIVE MOTION TO
                                              CONSIDER WHETHER CASE SHOULD BE RELATED
                                                                Case No. 3:18-cv-07343-KAW
           Case 3:18-cv-07343-EMC Document 4 Filed 12/05/18 Page 2 of 4



1    I.       INTRODUCTION
2             Petitioners respectfully submit this Notice of Related Case pursuant to Civil
3    L.R. 3-12 and the required Administrative Motion to Consider Whether Cases
4    Should be Related pursuant to Civil L.R. 7-11, to consider whether the matter
5    Abadilla, et al. v. Uber Techs., Inc., et al., No. 3:18-cv-07343 (“Abadilla”) should
6    be related to O’Connor, et al. v. Uber Techs., Inc., et al., 3:13-cv-03826-EMC
7    (“O’Connor”). The Abadilla action concerns substantially the same parties,
8    transactions and events at issue in O’Connor. The Petitioners in the Abadilla action
9    are similar to the plaintiffs in O’Connor in that they both allege that the same party
10   (Uber) has classified the same type of workers (Uber drivers) in a manner that
11   violates the same or similar laws (the FLSA and various state labor codes). In
12   Abadilla, as in O’Connor, the rides provided by Uber drivers and the relationship
13   between Uber and its drivers will be at issue. Finally, judicial economy and
14   efficiency means the Court should determine the cases are related; otherwise, there
15   is a significant risk of the duplication of efforts, increased burden on the courts of
16   the District, and expense of the parties.
17   II.      APPLICABLE STANDARD UNDER CIVIL L.R. 3-12
18            Under Civil Local Rule 3-12, an “action is related to another when: (1) the
19   actions concern substantially the same parties, property, transaction or event, and
20   (2) it appears likely that there will be an unduly burdensome duplication of labor
21   and expense or conflicting results if the cases are conducted before different
22   Judges.” Civil L.R. 3-12(a).
23            Whenever a party knows or believes that an action may be related to an
24   action which is or was pending in the Northern District, said party “must promptly
25   file in the earliest-filed case an Administrative Motion to Consider Whether Cases
26   Should be Related, pursuant to Civil L.R. 7-11.” Civil L.R. 3-12(b). That motion
27   must include: “(1) The title and case number of each apparently related case; (2) A
28   brief statement of the relationship of the actions according to the criteria set forth in
                                                 1
                                        NOTICE OF RELATED CASE AND ADMINISTRATIVE MOTION TO
                                                   CONSIDER WHETHER CASE SHOULD BE RELATED
                                                                  CASE NO. 3:18-CV-07343-KAW
        Case 3:18-cv-07343-EMC Document 4 Filed 12/05/18 Page 3 of 4



1    Civil L.R. 3-12(a).”
2    III.   ABADILLA, ET AL. IS RELATED TO O’CONNOR
3           As this Court is aware, there are a number of pending cases that have already
4    been related to O’Connor, including:
5                In re Uber FCRA Litigation, 3:14-cv-05200-EMC;
6                Gilette v. Uber Technologies, Inc., 3:14-cv-05241-EMC;
7                Ehret v. Uber Technologies, Inc., 3:14-cv-00113-EMC;
8                Yucesoy, et al. v. Uber Technologies, Inc., 3-15-cv-03667-EMC;
9                Fisher v. Uber Technologies, Inc., 3:15-cv-03774-EMC;
10               Johnston v. Uber Technologies, Inc., 3:16-cv-03134-EMC; and
11               Diva Limousine, Ltd. v. Uber Technologies, Inc., 3:18-cv-05546-EMC
12   Though these related cases involve different plaintiffs and different causes of
13   action, they have been designated as related because they involve common
14   questions concerning the relationship between Uber and its drivers.
15          Just as in the above related cases, the Abadilla and O’Connor actions fit
16   directly within the definition of “Related Cases” under the Local Rules. Both parts
17   of the definition of a related case apply here for two reasons. First, both actions
18   “concern substantially the same parties, property, transaction or event.” Civil L.R.
19   3-12(a)(1). Uber is a defendant in both cases. Moreover, the focus of both actions
20   is the same: whether Uber drivers are misclassified as independent contractors. To
21   be sure, Petitioners here are not identical to the plaintiffs in O’Connor, but
22   complete overlap of parties is not required to find a case related. Indeed, this Court
23   has previously related class actions brought by consumers as well as drivers where
24   the same unlawful conduct was at issue in both instances. O’Connor, ECF No. 73
25   (Feb. 12, 2014 Related Case Order) (relating Ehret v. Uber Technologies, Inc.,
26   3:14-cv-00113-EMC, a consumer class action brought under California’s Unfair
27   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.).
28
                                               2
                                       NOTICE OF RELATED CASE AND ADMINISTRATIVE MOTION TO
                                                  CONSIDER WHETHER CASE SHOULD BE RELATED
                                                                 CASE NO. 3:18-CV-07343-KAW
        Case 3:18-cv-07343-EMC Document 4 Filed 12/05/18 Page 4 of 4



1           Second, there will be a “burdensome duplication of labor and expense” if the
2    Abadilla and O’Connor actions proceed before different courts. Civil L.R. 3-
3    12(a)(2). This Court has already conducted a deep factual analysis of Uber’s
4    relationship with its drivers. It has, for example, reviewed how drivers are
5    recruited, hired, trained, assigned rides, paid, and disciplined by Uber. The same
6    software, applications, driver handbooks, and marketing materials at issue in
7    Abadilla are at issue in O’Connor. A different court in this District would lack this
8    Court’s familiarity with these common facts, requiring both the court and the
9    parties to expend significant time and resources to duplicate this Court’s previous
10   efforts.
11   IV.    CONCLUSION
12          The Abadilla action will necessarily require analysis of the same factual and
13   legal issues that this Court has already analyzed in O’Connor. Relating the two
14   actions will promote efficient dispute resolution and judicial economy. The two
15   cases are therefore related within the meaning of Local Rule 3-12 and should be
16   related.
17
18                                          Respectfully submitted,
19   Dated: December 5, 2018                LARSON O’BRIEN, LLP
20
21                                          By: _/s/ Stephen G. Larson___________
                                                  Stephen G. Larson
22                                                Paul Rigali
                                                  RC Harlan
23                                          Attorneys for Petitioners
24                                          MARCIANO ABADILLA, et al.

25
26
27
28
                                              3
                                      NOTICE OF RELATED CASE AND ADMINISTRATIVE MOTION TO
                                                 CONSIDER WHETHER CASE SHOULD BE RELATED
                                                                CASE NO. 3:18-CV-07343-KAW
